FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SAN CARLOS APACHE TRIBE, a              
federally recognized Indian tribe;
VELASQUEZ SNEEZY, SR.; ELLIOTT
TALGO, SR.; PAUL NOSIE, JR.,
               Plaintiffs-Appellants,
GILA RIVER INDIAN COMMUNITY,
                Intervenor-Appellee,          No. 03-16874
                  v.
UNITED STATES OF AMERICA; UNITED               D.C. No.
                                            CV-99-00255-DCB
STATES DEPARTMENT OF THE                       OPINION
INTERIOR; SAN CARLOS IRRIGATION
& DRAINAGE DISTRICT; NEIL
MCCALEB, Director of the Bureau
of Indian Affairs; GAIL NORTON,
Secretary of the US Department of
the Interior; STEVEN A. WILLIAMS,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
                 for the District of Arizona
         David C. Bury, District Judge, Presiding

                  Argued and Submitted
             March 17, 2005—Phoenix, Arizona

                    Filed August 9, 2005

Before: Michael Daly Hawkins, M. Margaret McKeown, and
            Richard R. Clifton, Circuit Judges.

                Opinion by Judge McKeown

                            10237
10240       SAN CARLOS APACHE TRIBE v. UNITED STATES




                              COUNSEL

Joe P. Sparks and Susan B. Montgomery, Sparks, Tehan &
Ryley, Scottsdale, Arizona, for the plaintiffs-appellants.

Michael T. Gray and Susan L. Pacholski, U.S. Department of
Justice, Washington, D.C., for the defendants-appellees.

Riney B. Salmon, II, Salmon, Lewis & Weldon, Phoenix, Ari-
zona, for the intervenor-appellee.

Rodney B. Lewis and John T. Hestand, Chandler, Arizona, for
the intervenor-appellee.


                              OPINION

McKEOWN, Circuit Judge:

   In this action for injunction against the United States, the
San Carlos Apache Tribe (“Tribe”) seeks to maintain certain
water levels in the San Carlos Reservoir (“Reservoir”) in Ari-
zona. The Tribe brought suit under various federal laws and
federal common law and is primarily concerned with damage
to the environment, including to fish and other species, caused
by decreased water flow into the Reservoir. Our focus here is
the Tribe’s claim under § 106 of the National Historic Preser-
vation Act (“NHPA”),1 16 U.S.C. §§ 470 et seq., which
  1
    Throughout the opinion we refer to the relevant provision of NHPA as
it was enumerated in the original Act, rather than by its current section
designation in the United States Code. Section 106 is codified at 16 U.S.C.
§ 470f.
            SAN CARLOS APACHE TRIBE v. UNITED STATES                   10241
requires that federal agencies “take into account the effect of
the[ir] undertaking[s] on any district, site, building, structure,
or object that is included in or eligible for inclusion in the
National Register.” The Tribe argues that its suit is properly
brought as a private right of action directly under NHPA
rather than under the Administrative Procedure Act (“APA”),
5 U.S.C. §§ 701 et seq.

   Whether § 106 provides a private right of action against the
United States is a question of first impression in this circuit
and one that we consider in light of Alexander v. Sandoval,
532 U.S. 275 (2001). The district court dismissed the § 106
claim on the ground that NHPA contains no such private right
of action.2 We agree and affirm.

                              BACKGROUND

   In 1924, Congress authorized construction of the Coolidge
Dam as a means of providing water to the Pima Indians. Con-
gress provided that any excess water was to be used “for the
irrigation of such other lands in public or private ownership,
as in the opinion of the said Secretary, can be served with
water impounded by said dam without diminishing the supply
necessary for said Indian lands.” Act of June 7, 1924, ch. 288,
43 Stat. 475. The Reservoir is located in the southern portion
of the San Carlos Apache reservation. Although the Reservoir
  2
    In concluding that there was no private right of action, the district court
wrote that “cases in the Ninth Circuit involving NHPA violations . . . rely
on the APA for jurisdiction.” San Carlos Apache Tribe v. United States,
272 F. Supp. 2d 860, 885 (D. Ariz. 2003) (“San Carlos I”). We agree with
this result but note a substantive difference. The APA is not a jurisdic-
tional statute. Gallo Cattle Co. v. U.S. Dep’t of Agric., 159 F.3d 1194,
1198 (9th Cir. 1998). Rather, “[j]urisdiction must come from a source
other than the APA.” Confederated Tribes of the Umatilla Indian Reserva-
tion v. Bonneville Power Admin., 342 F.3d 924, 929 (9th Cir. 2003) (not-
ing that the relevant jurisdictional statute was contained in the Bonneville
Power Act) (quoting Pub. Util. Comm’r of Or. v. Bonneville Power
Admin., 767 F.2d 622, 627 (9th Cir. 1985)). Here, jurisdiction is predi-
cated on federal question jurisdiction under 28 U.S.C. § 1331.
10242       SAN CARLOS APACHE TRIBE v. UNITED STATES
is encircled by the Tribe’s land,3 its water is designated almost
entirely for use by others.4

   In the mid-1990s, the water levels in the Reservoir began
to drop because of drought. The drought did not show signs
of abating and threatened to seriously deplete the Reservoir.
After failed efforts to negotiate for commitments that water be
retained in the Reservoir, in May 1999, the Tribe filed this
suit seeking injunctive relief. The Tribe alleged statutory vio-
lations of the Endangered Species Act, 16 U.S.C. § 1531 et
seq., the Native American Graves Protection and Repatriation
Act, 25 U.S.C. § 3001 et seq., and NHPA, as well as common
law nuisance and breach of trust. The district court denied
requests for a temporary restraining order and a preliminary
injunction and ultimately ruled against the Tribe on all of its
claims. San Carlos I, 272 F. Supp. 2d at 897.5

                                ANALYSIS

   [1] The NHPA involves “a series of measures designed to
encourage preservation of sites and structures of historic,
architectural, or cultural significance.” Penn Cent. Transp.
Co. v. City of New York, 438 U.S. 104, 108 n.1 (1978). For
example, the Act establishes the National Register of Historic
Places and procedures related to listing on the Register. 16
U.S.C. § 470a. Section 106 requires that federal agencies take
  3
     The parties dispute whether the Reservoir is properly considered on
tribal land. Because this dispute is not relevant to the disposition of the
case, we do not address it here.
   4
     The priority for water usage from the Reservoir is set by a consent
decree that resulted from earlier litigation filed by the United States
against all non-Indian users of Gila River water. United States v. Gila Val-
ley Irrigation Dist., 31 F.3d 1428, 1430 (9th Cir. 1994).
   5
     The only issue we consider here is whether the district court properly
dismissed the Tribe’s claim under NHPA. The remaining issues are
addressed in a separately filed memorandum disposition and discussed at
length in the district court’s very thorough opinion, San Carlos I, 272 F.
Supp. 2d at 866.
              SAN CARLOS APACHE TRIBE v. UNITED STATES                  10243
into account the effect of their undertakings on “any district,
site, building, structure, or object that is included in or eligible
for inclusion in the National Register.”6

   Section 106 does not expressly provide that private individ-
uals may sue to enforce its provisions. Nor does the statute
specify a remedy for violation of this section. The question is
whether the statute creates a private right of action by impli-
cation. The government maintains it does not and that the
only avenue open to private parties seeking to force govern-
ment officials to comply with § 106 is to invoke the review
procedures set out in the APA, including the requirements for
a final order and exhaustion. Because the Tribe has not sought
review under the APA, the government argues that the Tribe’s
NHPA claim must be dismissed. The Tribe urges us to find
that § 106 contains a private right of action separate and apart
from the APA and that dismissal of its claim under NHPA
was error.

   [2] Whether § 106 contains a private cause of action is a
question not yet addressed by our circuit. In Tyler v. Cisneros,
136 F.3d 603 (9th Cir. 1998), we assumed without deciding
that NHPA contains a private right of action. Id. at 608
(reversing the district court’s holding that NHPA contains an
  6
   The full text of the provision is as follows:
      The head of any Federal agency having direct or indirect jurisdic-
      tion over a proposed Federal or federally assisted undertaking in
      any State and the head of any Federal department or independent
      agency having authority to license any undertaking shall, prior to
      the approval of the expenditure of any Federal funds on the
      undertaking or prior to the issuance of any license, as the case
      may be, take into account the effect of the undertaking on any
      district, site, building, structure, or object that is included in or
      eligible for inclusion in the National Register. The head of any
      such Federal agency shall afford the Advisory Council on His-
      toric Preservation established under title II of this Act [16 U.S.C.
      §§ 470i et seq.] a reasonable opportunity to comment with regard
      to such undertaking.
10244     SAN CARLOS APACHE TRIBE v. UNITED STATES
implicit statute of limitations). In other cases where we have
reviewed government compliance with NHPA in actions initi-
ated under the APA, the question has not arisen. See, e.g.,
Muckleshoot Indian Tribe v. U.S. Forest Serv., 177 F.3d 800,
804 (9th Cir. 1999) (reviewing under the APA a tribe’s claim
that the Forest Service violated NHPA in the course of a land
exchange).

   [3] It is now well understood that “private rights of action
to enforce federal law must be created by Congress.” Sando-
val, 532 U.S. at 286. The Court explained that “[t]he judicial
task is to interpret the statute Congress has passed to deter-
mine whether it displays an intent to create not just a private
right but also a private remedy.” Id. As in Sandoval, we begin
our analysis by turning to the provision at issue, § 106.

   The language of § 106 is strikingly similar to the language
the Supreme Court considered in Sandoval. In Sandoval, the
Court’s inquiry was whether § 602 of Title VI of the Civil
Rights Act of 1964 contained a private right of action. Sando-
val, 532 U.S. at 278-79. Section 601 of the Civil Right Act
provides that “[n]o person in the United States shall, on the
ground of race, color, or national origin, be excluded from
participation in, be denied the benefits of, or be subjected to
discrimination under any program or activity receiving Fed-
eral financial assistance.” 42 U.S.C. § 2000d. There was no
disagreement that § 601 envisioned a private right of action.
Sandoval, 532 U.S. at 279-80 (citing precedents that clearly
established that § 601 created a private right of action).

   [4] Section 602 authorizes agencies “to effectuate the pro-
visions of [§ 601] . . . by issuing rules, regulations, or orders
of general applicability.” 42 U.S.C. § 2000d-1. Consideration
of § 602 prompted the Supreme Court to clarify that
“[s]tatutes that focus on the person regulated rather than the
individuals protected create ‘no implication of an intent to
confer rights on a particular class of persons.’ ” Sandoval, 532
U.S. at 289 (quoting California v. Sierra Club, 451 U.S. 287,
          SAN CARLOS APACHE TRIBE v. UNITED STATES         10245
294 (1981)). The Court observed that unlike § 601, which
protected individuals, § 602 focused not on individuals to be
protected, but on regulatory agencies. Id. at 289. As a result,
the Court held that § 602 did not create a private right of
action. Id. at 293.

   [5] Section 602 of the Civil Right Act and § 106 of NHPA
are similar in a crucial way: they are directives to federal gov-
ernment actors. The thrust of § 106 is not directed to individu-
als or entities that may be harmed through violation of
NHPA’s dictates, but rather, like § 602 of the Civil Rights
Act, to the persons regulated—the heads of federal agencies.
This focus on regulating agencies provides little reason to
infer a private right of action.

   Sandoval offers a second lesson that weighs against imply-
ing a private right of action under § 106. In rejecting the claim
that § 602 of the Civil Rights Act contains a private right of
action, the Court took note that § 602 provided means by
which regulations promulgated under it were to be enforced.
532 U.S. at 289-90 (describing statutory procedures for
enforcing regulations). After describing the enforcement
mechanism, the Court concluded that “[t]he express provision
of one method of enforcing a substantive rule suggests that
Congress intended to preclude others.” Id. at 290.

   [6] Here, there is an alternate means of ensuring that gov-
ernment officials comply with the dictates of a federal statute:
Although not expressly referenced in NHPA, invocation of
the APA is a longstanding means to challenge agency action.
See, e.g., Glacier Park Found. v. Watt, 663 F.2d 882, 885 (9th
Cir. 1981) (concluding that “[r]egardless whether a statute
implies a private right of action, administrative actions there-
under may be challenged under the APA unless they fall
within the limited exceptions of that Act.”). Like the Civil
Rights Act considered in Sandoval, the APA established a
specific mechanism for enforcing statutes like NHPA. The
APA provides review for “[a]gency action made reviewable
10246       SAN CARLOS APACHE TRIBE v. UNITED STATES
by statute and final agency action for which there is no other
adequate remedy in a court . . . .” 5 U.S.C. § 704. This avenue
is open to “[a] person suffering legal wrong because of
agency action, or adversely affected or aggrieved by agency
action.” 5 U.S.C. § 702.

   [7] Indeed, as then-Judge Breyer explained:

      It is difficult to understand why a court would ever
      hold that Congress, in enacting a statute that creates
      federal obligations, has implicitly created a private
      right of action against the federal government, for
      there is hardly ever any need for Congress to do so.
      That is because federal action is nearly always
      reviewable for conformity with statutory obligations
      without any such ‘private right of action.’

NAACP v. Sec’y of HUD, 817 F.2d 149, 152 (1st Cir. 1987).
The logic of NAACP resonates in our analysis of § 106. An
aggrieved party can sue under the APA to force compliance
with § 106 without having a “private right of action” under
the statute.

   The context of this case—a private party suing the federal
government—is an atypical breeding ground to give birth to
the question whether a statute impliedly creates a right of
action. Whether a federal statute provides a private right of
action almost always arises in the context of a claim against
a third party, such as a state or private entity, not, as here,
against the federal government. See Sandoval, 532 U.S. at 278
(private v. state government); Cannon v. Univ. of Chicago,
441 U.S. 677, 680 (1979) (individual v. private entity); Cort
v. Ash, 422 U.S. 66, 68 (1975) (individual v. corporation).7
  7
   In Cort, the Supreme Court set out four factors to assist in evaluating
whether there is a private cause of action under a statute. 422 U.S. at 78.
The statute at issue was a criminal statute prohibiting corporations from
making certain political contributions. The plaintiff sought to bring a pri-
            SAN CARLOS APACHE TRIBE v. UNITED STATES                 10247
Even the term “private right of action” is something of a
semantic mismatch in the context of a suit to force agency
action under a federal statute.

   A critical question is whether the federal government is
subject to suit under the statute. Absent a clear waiver, sover-
eign immunity precludes suit against the United States. Lane
v. Pena, 518 U.S. 187, 192 (1996). NHPA offers no basis to
infer a waiver of sovereign immunity. Rather, the APA pro-
vides such a waiver. 5 U.S.C. § 702.8 As we have observed,
in enacting the APA “Congress was quite explicit about its
goals of eliminating sovereign immunity as an obstacle in
securing judicial review of the federal official conduct.” Pres-
byterian Church (U.S.A.) v. United States, 870 F.2d 518, 524
(9th Cir. 1989).

   To permit a case to proceed directly under a federal statute
and bypass the APA is not without consequence. The APA
includes a series of procedural requirements litigants must ful-
fill before bringing suit in federal court. For instance, the

vate claim for damages against the corporation. Id. at 68. Although Cort
remains viable following Sandoval, the context of the claim and the fac-
tors do not inform our analysis here. See Greene v. Sprint Communica-
tions Co., 340 F.3d 1047, 1052 (9th Cir. 2003) (invoking Cort factors); see
also Office Planning Group, Inc. v. Baraga-Houghton-Keweenaw Child
Dev. Bd., 472 Mich. 479 (Mich. 2005) (laying out opposing views in
majority and dissenting opinions on whether Cort survived Sandoval in
analyzing whether the claim must be brought under the APA).
   8
     Section 702 reads, in relevant part:
    A person suffering legal wrong because of agency action, or
    adversely affected or aggrieved by agency action within the
    meaning of a relevant statute, is entitled to judicial review
    thereof. An action in a court of the United States seeking relief
    other than money damages and stating a claim that an agency or
    an officer or employee thereof acted or failed to act in an official
    capacity or under color of legal authority shall not be dismissed
    nor relief therein be denied on the ground that it is against the
    United States or that the United States is an indispensable party.
10248     SAN CARLOS APACHE TRIBE v. UNITED STATES
challenged agency action must be final. 5 U.S.C. § 704. Also,
a party generally cannot seek court review until all adminis-
trative remedies have been exhausted. Young v. Reno, 114
F.3d 879, 881 (9th Cir. 1997). Were litigants able to sue
directly under NHPA, they would be able to sidestep the tra-
ditional requirements of administrative review under the APA
without express Congressional authorization. As Judge Breyer
noted, creating a direct private action against the federal gov-
ernment makes little sense in light of the administrative
review scheme set out in the APA. NAACP, 817 F.2d at 152.

   [8] A close statutory analog to NHPA is the National Envi-
ronmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321-4370.
What § 106 of NHPA does for sites of historical import,
NEPA does for our natural environment. Our circuit has
already noted the parallel:

    Both Acts create obligations that are chiefly proce-
    dural in nature; both have the goal of generating
    information about the impact of federal actions on
    the environment; and both require that the relevant
    federal agency carefully consider the information
    produced. That is, both are designed to insure that
    the agency “stop, look, and listen” before moving
    ahead.

Pres. Coalition, Inc. v. Pierce, 667 F.2d 851, 859 (9th Cir.
1982). See also Morris County Trust for Historic Pres. v.
Pierce, 714 F.2d 271, 278-79 (3rd Cir. 1983).

   NEPA “has twin aims. First, it places upon [a federal]
agency the obligation to consider every significant aspect of
the environmental impact of a proposed action. Second, it
ensures that the agency will inform the public that it has
indeed considered environmental concerns in its decisionmak-
ing process.” Kern v. U.S. Bureau of Land Mgmt., 284 F.3d
1062, 1066 (9th Cir. 2002) (citation and internal quotation
marks omitted). Just as NHPA requires agencies to take into
          SAN CARLOS APACHE TRIBE v. UNITED STATES         10249
account the effect of their actions on historic places, NEPA
requires agencies to consider the environmental impact of
“major Federal actions significantly affecting the quality of
the human environment.” 42 U.S.C. § 4332(2)(C). Even if the
agency does not determine that an action is significant enough
to trigger the environmental impact statement requirement, it
must at least prepare an environmental assessment explaining
its finding that the action will have no significant impact on
the environment. 40 C.F.R. § 1501.4.

   [9] A fundamental and oft-quoted principle of environmen-
tal law is that there is no private right of action under NEPA.
See, e.g., Sierra Club v. Penfold, 857 F.2d 1307, 1315 (9th
Cir. 1988) (“NEPA itself authorizes no private right of
action.”); Noe v. Metro. Atlanta Rapid Transit Auth., 644 F.2d
434, 439 (5th Cir. 1981) (“[O]ur research has failed to dis-
close anything to suggest a Congressional intent to recognize
an implied judicial remedy for an alleged violation of
NEPA.”).

   [10] The upshot of the NEPA cases is that parties are
required to proceed under the APA in order to challenge
claimed violations of NEPA. This approach stands in contrast
to other environmental statutes, such as the Clean Water Act,
or the Endangered Species Act, whose language explicitly
provides a private right of action. See Clean Water Act
§ 505(a), as amended, 33 U.S.C. § 1365(a)(1) (“any citizen
may commence a civil action on his own behalf . . . against
any person . . . who is alleged to be in violation of” various
provisions of the Act); Endangered Species Act of 1973,
§ 11(g), as amended, 16 U.S.C. § 1540(g) (“any person” may
“commence a civil suit on his own behalf . . . to enjoin any
person, including the United States and any other governmen-
tal instrumentality or agency . . . who is alleged to be in viola-
tion of any provision of this Act . . . .”).

   [11] The reason for the distinction among these statutes is
clear. The NEPA “stop, look, and listen” obligation is
10250     SAN CARLOS APACHE TRIBE v. UNITED STATES
imposed on the federal government. The obligation to pre-
serve species under the Endangered Species Act and to pro-
tect the nation’s water under the Clean Water Act are also
imposed on private parties. 33 U.S.C. § 1365(a)(1); 16 U.S.C.
§ 1540(g). Any claim for violation of § 106 obligations under
NHPA is against the federal government, not a third party.
NHPA’s status as a “look and listen” statute akin to NEPA
weighs against implying a private right of action.

   [12] Specific comparison of § 106 with the citizen-suit pro-
vision of the Endangered Species Act is illuminating. The
Endangered Species Act has a citizen-suit provision that
authorizes suit against “any person” for violations of any pro-
vision of the Endangered Species Act. 16 U.S.C.
§ 1540(g)(1)(A). The Supreme Court declined to find that the
“any person” language authorized suit against the Secretary of
Interior, reasoning that to do so would “effect a wholesale
abrogation of the APA’s ‘final agency action’ requirement,”
and that “[w]e are loathe to produce such an extraordinary
regime without the clearest of statutory direction, which is
hardly present here.” Bennett v. Spear, 520 U.S. 154, 174
(1997). In contrast, the Court recognized a private right of
action against the Secretary under a different provision of the
ESA, where the statute expressly authorized suits “against the
Secretary.” Id. at 173-74 (interpreting 16 U.S.C.
§ 1540(g)(1)(C)). As the Court’s reasoning directs, we decline
to circumvent the APA to permit a suit against a federal
agency absent statutory language permitting such a suit.

   [13] In concluding that § 106 does not contain a private
right of action, we diverge from two of our sister circuits. See
Boarhead Corp. v. Erickson, 923 F.2d 1011, 1017 (3rd Cir.
1991); Vieux Carre Prop. Owners, Residents & Assoc., Inc.
v. Brown, 875 F.2d 453, 458 (5th Cir. 1989). Both relied on
an attorney’s fees provision contained in NHPA. 16 U.S.C.
§ 470w-4. This provision reads:

    In any civil action brought in any United States dis-
    trict court by any interested person to enforce the
            SAN CARLOS APACHE TRIBE v. UNITED STATES              10251
     provisions of this Act [16 U.S.C. § 470 et seq.], if
     such person substantially prevails in such action, the
     court may award attorneys’ fees, expert witness fees,
     and other costs of participating in such action, as the
     court deems reasonable.

16 U.S.C. § 470w-4. The Third Circuit reasoned:

     Moreover, since § 305 of the Preservation Act, 16
     U.S.C.A. § 470w-4, allows a court to award attor-
     neys’ fees and other costs “[i]n any civil action
     brought in any United States district court by any
     interested person to enforce the provisions of [the
     Preservation Act], if such person substantially pre-
     vails in such action,” we agree with the arguments
     advanced by Boarhead and amici that Congress must
     have intended to establish a private right of action to
     interested parties, such as Boarhead, in these situa-
     tions.

Boarhead, 923 F.2d at 1017. The Fifth Circuit stated that
“[r]ather than through APA review, a private right of action
against an agency arises under 16 U.S.C. § 470w-4, which
provides for NHPA to be enforced ‘in any civil action brought
in any U.S. District Court by any interested person.’ ” Vieux
Carre Prop. Owners, Residents & Assoc., Inc., 875 F.2d at
458.

   We read the attorney’s fees provision as permitting fees in
an action to enforce NHPA. A section providing for recovery
of fees does not answer the question whether there is a direct,
private right of action against the federal government. The
fees provision does not authorize suit against federal agencies
nor is it a waiver of sovereign immunity against the United
States for a claim under § 106 of NHPA.9 Instead, such a
   9
     We address only § 106 of NHPA and take no position on whether there
is a private cause of action under any other section. We do not mean to
imply a view one way or the other. We are simply deciding the case before
us.
10252      SAN CARLOS APACHE TRIBE v. UNITED STATES
waiver must be predicated in this instance on § 702 of the APA.10
Presbyterian Church, 870 F.2d at 524. Because the APA does
not itself contain a fees provision, in an NHPA suit under
§ 106, a prevailing party may rely on NHPA’s fee authoriza-
tion to obtain attorney’s fees.

   [14] Thus, we part ways with our sister circuits on the
import of the attorney’s fees provision. We agree it demon-
strates Congressional intent that individuals may sue to
enforce NHPA. And we agree that the attorney’s fees lan-
guage evinces congressional intent to cover the costs of those
who prevail in a suit under the statute. But it does not follow
that Congress intended these individuals to file suit against
the United States under NHPA itself, rather than under the
well-established procedures set out under the APA. At best,
the absence of any private right of action language in § 106
and the presence of the fee provision render the statute ambig-
uous on the cause of action point. Without explicit language,
such an ambiguity can hardly be converted into an implied
right of action.

  [15] We conclude that § 106 does not give rise to a “pri-
vate” right of action against the federal government. An
aggrieved party may pursue its remedy under the APA.

  AFFIRMED.




  10
   The Tribe did not plead its claim under the APA nor did it seek to
amend its pleadings.